Citation Nr: 1546400	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  07-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease with disc herniation, lumbosacral spine, prior to July 26, 2013.

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease with disc herniation, lumbosacral spine, from July 26, 2013, to the present.

3.  Entitlement to a rating in excess of 20 percent for lumbar radiculopathy, left lower extremity, from July 26, 2013, to the present, to include whether a separate compensable rating is warranted for lumbar radiculopathy, left lower extremity, prior to July 26, 2013.

4.  Entitlement to a rating in excess of 20 percent for lumbar radiculopathy, right lower extremity, from July 26, 2013, to the present, to include whether a separate compensable rating is warranted for lumbar radiculopathy, right lower extremity, prior to July 26, 2013.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

6.  Whether the substantive appeal as to the issue of entitlement to an increased initial rating for the Veteran's service-connected bipolar and schizoaffective disorders was timely.

7.  Whether the substantive appeal as to the issue of entitlement to an earlier effective date for the award of a 70 percent rating for the Veteran's service-connected bipolar and schizoaffective disorders was timely.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois, as well as on appeal from a December 2014 determination by the RO that the substantive appeals as to the claims for an increased initial rating and earlier effective date for the Veteran's psychiatric disability were untimely.  The lumbar spine and TDIU claims were remanded by the Board in January 2013 for additional evidentiary development.  They are now again before the Board for adjudication.

The Veteran testified at a Board videoconference hearing before the undersigned in November 2010.  A transcript of that hearing has been associated with the claims file.

The record before the Board includes the Veteran's entirely electronic files found within Virtual VA and the Veterans Benefits Management System.

The Board recognizes the Veteran's representative's May 2015 request to hold all issues in abeyance until such a time that the matters of the timeliness of the appeals related to the initial rating and effective date of the award for service connection for a psychiatric disability are resolved.  The Board recognizes the potential relatedness between the TDIU matter and the psychiatric rating and effective date; however, no such relationship exists between these matters and the lumbar spine rating.  Thus, the lumbar spine rating is decided, below.

The issues of entitlement to a TDIU and whether the substantive appeals as to the issues of entitlement to an increased initial rating for the Veteran's service-connected bipolar and schizoaffective disorders, and entitlement to an earlier effective date for the award of a 70 percent rating for the Veteran's service-connected bipolar and schizoaffective disorders, were timely are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to July 26, 2013, the Veteran's degenerative disc disease with disc herniation, lumbosacral spine, was manifested by lumbar spine pain, limited motion and intervertebral disc syndrome (IVDS), but not by forward flexion of the thoracolumbar spine to 30 degrees or less, or by incapacitating episodes of IVDS.

2.  Since July 26, 2013, the Veteran's degenerative disc disease with disc herniation, lumbosacral spine, was manifested by lumbar spine pain, limited motion and intervertebral disc syndrome (IVDS), but not by ankylosis of the thoracolumbar spine, or by incapacitating episodes of IVDS.

3.  A moderate level of impairment to the sciatic nerve, diagnosed as radiculopathy, of the left lower extremity is present in the medical evidence as of the date of the November 29, 2008 VA examination report, but no earlier, and at no time during the pendency of the claim is there a moderately-severe level of impairment shown in the record.

4.  A moderate level of impairment to the sciatic nerve, diagnosed as radiculopathy, of the right lower extremity is present in the medical evidence as of the date of the November 29, 2008 VA examination report, but no earlier, and at no time during the pendency of the claim is there a moderately-severe level of impairment shown in the record.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease with disc herniation, lumbosacral spine, prior to July 26, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2015).

2.  The criteria for a rating in excess of 40 percent for degenerative disc disease with disc herniation, lumbosacral spine, from July 26, 2013, to the present, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2015).

3.  The criteria for a 20 percent rating, but no higher, for lumbar radiculopathy, left lower extremity, from November 29, 2008, but no earlier, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a 20 percent rating, but no higher, for lumbar radiculopathy, right lower extremity, from November 29, 2008, but no earlier, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.124a, Diagnostic Code 8520 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).

Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

In this case, October 2004, March 2006, and December 2008 letters provided notice of these criteria. Although the Veteran was not provided complete notice with respect to this increased rating claim until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim, most recently via the May 2014 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran has identified outpatient treatment records through VA.  VA obtained those records and they are associated with the Veteran's claims file.  The Veteran's Social Security Administration records, including the decision and medical records relied upon for the decision, are also a part of the record before the Board.  The Veteran has not referenced other outstanding records that he wanted VA to obtain or that he felt were relevant to the claims on appeal.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  The Veteran was provided VA examinations in November 2004, November 2006, November 2008, March 2011, and December 2013.  Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  They recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2015).

Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duties to notify and assist the Veteran with regard to the claims decided herein have been met.

Disability Ratings: General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38  C.F.R. § 4.1 (2015).  Medical reports must be interpreted in light of the entire recorded history, and each disability must be considered from the point of view of the Veteran's working or seeking work.  38 C.F.R. § 4.2 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned. 

The requirements for evaluation of the complete medical history of a veteran's condition operate to protect veterans against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. 

In the applicable rating criteria, use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the veteran's social and work situation.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  "A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54. 

Facts and Analysis:  Lumbar Spine and Radiculopathy

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the General Rating Formula, ratings related to the thoracolumbar spine are assigned as follows:

A 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Associated objective neurologic abnormalities are rated separately under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a (2015).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a (2015).

38 C.F.R. § 4.123  provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

A September 1989 rating decision awarded service connection for the Veteran's chronic lumbar strain, and a 10 percent rating was assigned.  In March 1999, the rating was increased to 20 percent.  The Veteran filed this claim for an increase by way of a statement received on October 21, 2004.  The March 2005 rating decision on appeal recharacterized the disability as chronic lumbar strain with low back pain and radiculopathy to the posterior thighs, and continued the single 20 percent disability rating.  The rating was assigned under 38 C.F.R. § 3.71a, Diagnostic Code (DC) 5237.  During the pendency of this appeal, by way of a January 2014 rating decision, the RO awarded separate compensable evaluations for right and left lower extremity radiculopathy under 38 C.F.R. § 4.124a, DC 8520, and assigned a 20 percent rating for each extremity, effective July 26, 2013.  This rating decision also recharacterized the underlying back disability as degenerative disc disease with disc herniation of the lumbosacral spine, and increased the rating to 40 percent, effective July 26, 2013, under 38 C.F.R. § 5242-5237.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2015).  Here, the hyphenated diagnostic code indicates that the service-connected disability is degenerative arthritis of the spine (5242), and that the rating is determined on the basis of limitation of motion for the residual condition, a lumbosacral strain (5237).  See 38 C.F.R. § 4.20 (2015).  The Veteran has indicated ongoing disagreement with the ratings assigned, including the separate ratings for radiculopathy.  As the ratings assigned are less than the maximum available rating, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Under VA regulations, Diagnostic Code 5242 refers to Diagnostic Code 5003 (degenerative arthritis), and under 5003 degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, Note (6). However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, the disability is rated at 10 percent disabling, with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  For the purpose of rating disability from arthritis, the cervical vertebrae, the dorsal vertebrae (also known as the thoracic vertebrae), and the lumbar vertebrae, are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2015).  The lumbosacral articulation and both sacroiliac joints together are also considered to be a group of minor joints.  Id. 

Shortly following his claim, the Veteran underwent VA examination of his spine in November 2004.  The Veteran was reportedly recently finished with a period of rehabilitation, but continued to experience intermittent low back pain with radiation into the right and left thigh.  Bowel and bladder incontinence and incapacitating episodes of pain were denied.  The examiner reported that the Veteran indicated an inability to forward flex, but the examiner also noted that the Veteran was able to get up and down from the examination table and from a seated position without difficulty.  The examiner was unable to assess his range of motion, and also indicated that the Veteran refused to undergo needle EMG, so lumbosacral radiculopathy could not be ruled out.  The examiner concluded that it was an essentially normal examination, but noted mild lumbosacral sprain with some mild tenderness to palpation along the right side of his paraspinal musculature.  Because the examination report includes little in the way of findings, it is not useful in this analysis either for the radiculopathy, or for the underlying lumbar spine disability.

2005 clinical records show ongoing treatment, with medication, for chronic back pain.  A June 2005 note, however, indicates the Veteran's pain appeared to be out of proportion with radiographic findings.  June 2005 x-rays indicated normal lumbar spine findings, with posttraumatic degenerative disc disease with compression fractures at T11 and T12 with mild anterior wedging.

In August 2005, the Veteran submitted a statement indicating a worsening pain in his back.  He reported the use of medication and occasional use of a cane to manage his pain.  By March 2006, clinical records show that he was undergoing physical therapy for management of back pain.  A September 2006 final treatment note shows that lower back pain radiating down into the right lower leg continued despite the physical therapy.  Treatment records though 2007 show ongoing treatment and notation of chronic back pain, but no clinical findings useful in this analysis.

The Veteran again underwent VA examination in November 2006.  He reported back pain increasing in the prior year.  He also reported muscle spasm and pain radiating down both legs, right worse than left, but no numbness, tingling or weakness, and no bladder or bowel changes.  Physical examination revealed no swelling, no deformity, and no muscle spasm.  The Veteran had forward flexion to 80 degrees with very minimal discomfort at 80 degrees.  He had back extension to 30 degrees with mild pain noted at 30 degrees.  Lateral bending was to 30 degrees bilaterally with pain on the left at 30 degrees, and no pain on the right.  Rotation was to 45 degrees bilateral with minimal discomfort to the left at 45 degrees, but no discomfort to the right.  The examiner stated that the range of motion during passive, active and repetitive motion testing was the same, and that there is no additional functional limitation due to pain, weakness, fatigability, incoordination, or flare-ups.  The examiner noted that the Veteran experienced no radicular symptoms during range of motion testing.  With straight leg raise, he reported a muscle pull in the back of the thigh, but not pain shooting down the leg.  The Veteran did report a decreased sensation to the great toes, bilaterally, but the examiner noted full sensation to light touch over the dorsum, lateral and plantar aspects of both feet.  The examiner concluded that there was no radiation of pain and no neurologic findings.  X-rays on the date of the examination were negative as to any abnormality.  In fact, the examiner noted the prior mention of T11 - T12 compression fracture with anterior wedging and opined that this was a mistake, as the x-ray does not show any evidence of vertebral collapse at either of these levels.  The examiner found a small spur formation, but no evidence of a compression fracture.  The examiner also concluded that the spine disability does not effect the Veteran's usual occupation or daily activities.  The range of motion findings in this report do not show forward flexion of the thoracolumbar spine of 30 degrees or less, or any ankylosis, thus a rating in excess of the 20 percent presently assigned is not warranted at the time of this examination.  Further, there is no indication of radiculopathy in this examination report, or of any other neurologic findings, which would lead to any separate neurologic ratings.

In March 2008, on his VA Form 9, the Veteran again indicated worsening back pain.  April 2008 physical therapy records again show that he sought treatment related to soreness in his whole back.  The initial physical therapy evaluation report notes that the Veteran complained of severe pain and barely lifted his lower extremities, but that when tasked with exercises such as the stationary bike, he did so willingly without complaints of pain.

In November 2008, the Veteran underwent orthopedic and peripheral nerve examination to assess the current severity of his low back disability, to include radiculopathy.  The Veteran reported continuing chronic back pain, as well as an onset of radiating pain from the low back, down the buttocks, and into the posterior aspects of the thighs.  The Veteran confirmed that the pain does not radiate down into his foot.  The Veteran indicated that he had no incapacitating episodes in the prior year, and no bowel or bladder incontinence.  The examiner noted that physical examination was somewhat difficult due to effort, but that the Veteran was able to walk with a slight antalgic gait, which was noted as due to a knee disability.  The Veteran was able to forward flex to 60 degrees and extend to 25 degrees before beginning to have pain.  Right and left lateral bend and twist on each side was 30 degrees without painful limitation.  Range of motion during the passive, active and three repetitive motions was the same, and there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  Mild tenderness to palpation was observed in the lower lumbar region.  Peripheral nerve examination revealed intact quadriceps, hamstrings, dorsiflexion, and plantar flexion.  The Veteran had symmetrical deep tendon reflexes of the patella and Achilles tendons, and negative straight raise, both in the seated and supine positions.  He had sensation to light touch in the superficial deep peroneal nerve distribution and the examiner noted that he appears grossly intact.  MRI at that time revealed moderate degenerative disk disease at L5-S1, with disk herniation, which causes moderately severe bilateral neuroforaminal stenosis at L5-S1.  The examiner confirmed that the bilateral lower extremity radiculopathy was due to the neuroforaminal stenosis.  Thus, as of the date of this examination, there is no indication of forward flexion of the thoracolumbar spine to 30 degrees or less, or any ankylosis, so a rating in excess of the 20 percent presently assigned for the underlying lumbar spine disability is not warranted.  However, examination findings at this time confirm the existence of radiculopathy associated with the lumbar spine disability, manifested by radiating pain from the low back, down the buttocks, and into the posterior aspects of the thighs.  As discussed below, a VA examiner in 2013, confirmed that this radiculopathy is a manifestation of disability to the sciatic nerve.  The Board also observes that the examiner, considering symptoms described similarly to the description of radicular symptoms at the time of this November 2008 report, assess the level of disability to the sciatic nerve as moderate.  The Board finds no reason to determine any other level of disability, and also finds that this level of disability existed on November 29, 2008, the date of this VA examination.  Thus, a 20 percent rating for both the right and the left lower extremity radiculopathy is warranted under 38 C.F.R. § 4.124a, DC 8520, effective November 29, 2008.  There is no indication of moderately severe disability to warrant a higher rating under DC 8520.

2009 clinical records show ongoing severe back pain with treatment in a VA pain management clinic.  In July 2009, the Veteran submitted a statement indicating his belief that his back disability warrants a 40 percent disability rating, although no particular reasoning for this contention was provided.  In August 2009, the Veteran's VA treating physician submitted a statement in support of this claim.  The physician indicated that the Veteran has degenerative disc disease, arthritic changes, and neuroforaminal narrowing in the lumbar spine, which causes significant pain and limitation in his ability to function in his day to day activities.  The physician did not elaborate as to these limitations.

Following another period of physical therapy in 2010, the Veteran was discharged with notations at that time of ongoing "on and off" pain.

The Veteran again underwent VA examination in March 2011.  He reported pain across his lower back and radiating down to the right leg and knee.  The examiner noted that the back pain does not interfere with his activities of daily living.  The examiner noted that the Veteran was focused mostly on his knee pain at the time of this examination when reporting his history.  Physical examination of the spine was limited due to pain, guarding and patient effort.  The examiner noted that the Veteran could sit comfortably in a chair, but that on standing examination, he could forward flex his back only to 40 degrees due to pain and patient effort.  He had 20 degrees extension, 15 degrees lateral bending, and 20 degrees of rotation without painful limitation.  The examiner noted that range of motion during passive, active and three repetitive motions were the same and that there was no loss of joint function due to pain, weakness, fatigability, incoordination, or flare-ups.  There was no subluxation or instability of the joint and no bladder or bowel complaints. Peripheral nerve examination revealed equal, 1+ reflexes, bilaterally, with muscle strength noted as equal at 1/5, but greatly reduced due to guarding and patient effort.  The examiner noted that the Veteran provided minimal effort for all muscle groups on examination.  The examiner concluded that there were no neurologic findings.  However, the Board recognizes that the Veteran's report of symptoms of radiculopathy is consistent with the prior report and the later report.  Thus, at the time of this examination there is no indication of forward flexion of the thoracolumbar spine to 30 degrees or less, or any ankylosis, so a rating in excess of the 20 percent presently assigned for the underlying lumbar spine disability is not warranted.  The radicular symptoms, as reported by the Veteran, were, however, ongoing.  There is no indication of a worsening, however.

The Veteran was most recently examined in December 2013.  The examiner described the Veteran's pain at this time as having a progressive worsening of back pain with associated paresthesias and transient numbness running down both legs to his ankles and feet.  There was no report of bladder or bowel problems, no foot drop, and no sacral analgesia.  He also reported no incapacitating episodes.  The examiner described intermittent physical therapy with a modicum of relief.  At the time of this examination, the Veteran did report weekly flare-ups with additional decline of functional capacity associated with weakness, fatigability, lack of endurance, and incoordination.  The examiner suggested that this would adversely impact any repetitive task such as ladder climbing, and that the change in range of motion during flare up would be an additional 10 degree decline in flexion and extension of the back.  Range of motion on the date of the examination included the following findings:  no ankylosis; forward flexion ending at 30 degrees, with painful motion beginning at 25 degrees; extension to 10 degrees with pain at 10 degrees; right lateral flexion to 15 degrees with pain at 10 degrees; left lateral flexion to 10 degrees with pain at 10 degrees; right and left lateral rotation to 15 degrees with pain at 15 degrees.  Following repetitive-use testing with three repetitions, forward flexion ended at 25 degrees, extension stayed the same, right lateral flexion ended at 10 degrees, left lateral flexion and left and right lateral rotation stayed the same.  Functional limitation was noted as including less movement than normal, weakened movement, excess fatigability, incoordination, painful movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight bearing, and lack of endurance.  Physical examination, however, revealed no tenderness or muscle spasm, but did reveal guarding of the spine resulting in an abnormal gait.  The Veteran uses a cane to stabilize his antalgic gait.  There was no muscle atrophy, and muscle strength testing was normal in the hip, knee, and ankle plantar flexion, with active movement against some resistance (4/5) in ankle dorsiflexion and great toe extension.  Sensory examination was normal in the bilateral upper anterior thigh and thigh/knee, but decreased in the lower leg/ankle, and foot/toe, bilaterally.  The examiner noted moderate constant pain, paresthesias and numbness in the right and left lower extremity.  The examiner confirmed that this is the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The severity of the radiculopathy was generally noted as moderate on the right and the left.  The findings in a separate December 2013 peripheral nerves examination report are consistent with those in the spine report.  The examiner also confirmed the existence of Intervertebral Disc Syndrome, with no incapacitating episodes.  The Board recognizes that the 40 percent rating was in place for the underlying back disability by the time of this examination report.  For a rating in excess of 40 percent, the General Rating Formula requires a showing of ankylosis, which is not present in this case.  Thus, there is no basis for a rating in excess of 40 percent for the underlying lumbar spine disability.  As for the radiculopathy, the Board recognizes that the examiner clearly described the Veteran's radiculopathy as involving the sciatic nerve and clearly indicated that the disability level was moderate in severity.  The Board finds no reason to question this assessment as to the level of severity.  Thus, the presently assigned 20 percent rating in effect at this time is warranted.  The evidence does not suggest that the radiculopathy is moderately severe, or worse; thus, a rating in excess of 20 percent is not warranted.

More recent clinical records continue to show management of chronic back pain with medication.  A December 2013 note indicates pain at a level of 4 on a scale of 1 to 10 and compliance with medication.

In sum, the evidence of record does not indicate at any time prior to July 26, 2013, that the Veteran's lumbar spine disability is manifested by forward flexion of 30 degrees or less, or by ankylosis, including when taking into consideration measured motion following repetitive testing, and any described manifestation of flare-ups.  Further, neither the Veteran's reports, nor the medical evidence show any indication of incapacitating episodes of IVDS.  There is no basis for a rating in excess of 20 percent under the General Rating Formula at any time prior to July 26, 2013.  

Since July 26, 2013, there is no indication of ankylosis, or of incapacitating episodes of IVDS, thus, no basis upon which a rating in excess of 40 percent can be awarded for the service-connected spine disability.

As to the Veteran's radicular symptoms, the Board indeed recognizes that some subjective complaints of radiating pain were noted prior to November 2008, however, at no time prior to the November 2008 VA examination does a medical professional assess the Veteran has having a diagnosis of radiculopathy associated with the underlying lumbar spine disability.  From November 29, 2008, to the present, the symptoms are consistent and confirmed as moderate disability of the sciatic nerve.  Thus, a 20 percent rating is warranted for the right and the left lower extremity radiculopathy, effective November 29, 2008, under DC 8520.  A rating in excess of 20 percent, however, is not warranted at any time, as there is no indication in the medical record of a moderately severe level of disability.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, as shown by evidence of discomfort upon movement. 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  At no point during the appeal period did the Veteran experience any additional functional loss with regard to his range of motion to a level that would require the assignment of a higher rating.  The additional limitation of 10 degrees during flare up noted in the 2013 examination report does not equate to the severity of ankylosis.  Earlier reports of slightly more limited ranges of motion following repetitive testing never reached the level of 30 degrees or less.  Accordingly, the Board finds the ratings assigned herein based on limitation of motion are appropriate.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 36   (2011) (noting that although pain may cause a functional loss, pain itself does not constitute functional loss).

The Board has considered whether separate ratings are warranted for any neurological impairments attributed to the Veteran's low back disability, other than the radiculopathy discussed above, however, the Veteran has not reported and there is no objective evidence of any such neurological impairments.  All other potentially applicable diagnostic codes relating to the Veteran's low back disability have also been considered, and Board finds the Veteran is not entitled to ratings in excess of the ratings assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  His statements are not competent evidence to identify a specific level of disability relating his low back disability to the appropriate diagnostic codes as this requires specialized medical education, training or experience to make those determinations. See 38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence).

On the other hand, such competent evidence concerning the nature, extent, and severity of the Veteran's disability has been provided by medical personnel who have examined him during the current appeal and who have rendered opinions in conjunction with the Veteran's statements and clinical evaluations.  See 38 C.F.R. § 3.159(a).  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated.  As such, the Board finds that the objective medical evidence of record is competent to determine the level of severity of the Veteran's disability and that the Veteran's statements in this regard are not competent.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where a rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned staged ratings inadequate.  The Veteran's service-connected low back disability has been evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  As described above, the evidence of record does not indicate at any time prior to July 26, 2013, that the Veteran's lumbar spine disability is manifested by forward flexion of 30 degrees or less, or by ankylosis, including when taking into consideration measured motion following repetitive testing, and any described manifestation of flare-ups.  Since July 26, 2013, there is no indication of ankylosis.  Hence, the ratings assigned appropriately reflect the severity of the Veteran's disability during the relevant time periods.  As to the Veteran's radicular symptoms, the Board recognized the existence of a moderate level of radiculopathy and assigned the appropriate 20 percent ratings for each lower extremity, effective November 29, 2008, under DC 8520.  There is no indication of a moderately severe level of disability to warrant a higher rating.  Moreover, throughout the entire period on appeal, there was no indication of other neurological symptoms or of incapacitating episodes of intervertebral disc syndrome.  While the Veteran has alleged that his disability impacts his ability to work, the matter of a TDIU is under appeal and is remanded, below.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences and symptoms are congruent with the disability pictures represented by the assigned staged ratings.  Evaluations in excess of the assigned ratings are provided for certain manifestations of low back disabilities, but the medical evidence demonstrates that those manifestations are not present in this case. Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required. See 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

As the preponderance of evidence is against assignment of disability ratings in excess of those assigned herein for the Veteran's lumbar spine disability and associated radiculopathy, the doctrine of reasonable doubt is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for degenerative disc disease with disc herniation, lumbosacral spine, prior to July 26, 2013, is denied.

Entitlement to a rating in excess of 40 percent for degenerative disc disease with disc herniation, lumbosacral spine, from July 26, 2013, to the present, is denied.

Entitlement to a 20 percent rating, but no higher, for lumbar radiculopathy, left lower extremity, from November 29, 2008, but no earlier, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 20 percent rating, but no higher, for lumbar radiculopathy, right lower extremity, from November 29, 2008, but no earlier, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Following the Board's January 2013 decision awarding service connection for a psychiatric disability, the RO issued the June 2013 rating decision effectuating that award.  The RO assigned an initial 70 percent rating, effective December 30, 2008.  In August 2013, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned and the effective date of the award.  A statement of the case (SOC) was issued in May 2014.  In August 2014, the Veteran's representative submitted a statement seeking a copy of the SOC, because, according to the statement, it was never received.  A substantive appeal was submitted to the RO in September 2014.  In December 2014, the RO notified the Veteran's representative that this substantive appeal was untimely.  The representative submitted an NOD with this determination later in December 2014.  To date, the RO has not issued an SOC as to the issues related to the timeliness of the substantive appeals of the initial rating assigned and the effective date for the psychiatric disorder.  When an NOD is filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the RO must provide the Veteran with an SOC addressing the issues of whether timely substantive appeals were received as to the claims for an increased initial rating for the Veteran's service-connected bipolar and schizoaffective disorders, and for an earlier effective date for the award of a 70 percent rating for the Veteran's service-connected bipolar and schizoaffective disorders.  The Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.

Also pending is an appeal as to entitlement to a TDIU.  The decision as to the initial rating and effective date assigned for the Veteran's psychiatric disability may impact the TDIU determination.  Thus, the claims are inextricably intertwined.  Moreover, in May 2015, the Veteran's representative asked VA to hold the TDIU matter in abeyance until the decision on the timeliness of the substantive appeal related to the psychiatric rating and effective date.  For this reason, the issues related to the initial rating and effective dates for the psychiatric disability must be resolved prior to resolution of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, the TDIU claims must be held in abeyance until the psychiatric initial rating and effective date issues are resolved.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case to the Veteran and his representative addressing the issues of  whether the substantive appeals as to the issues of entitlement to an increased initial rating and an earlier effective date for the Veteran's service-connected bipolar and schizoaffective disorders was timely.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

2.  When the development requested has been completed, if the Veteran is not awarded the benefit he is seeking, and if the Veteran and/or his representative have perfected the appeals as to the timeliness of the substantive appeals related to the initial rating and effective date for the award of service connection for bipolar and schizoaffective disorders, then those issues should be certified to the Board, and the Veteran should then be furnished a supplemental statement of the case (SSOC) as to entitlement to a TDIU, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

If the appeals as to the timeliness of the substantive appeals related to the initial rating and effective date for the award of service connection for bipolar and schizoaffective disorders are not perfected, then the RO should, once the time period for appeal has expired, immediately furnish the Veteran and his representative with an SSOC as to the TDIU issue, and they should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


